DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Restriction/Election
The Response to Election, filed on 2/7/2021, has been entered and made of record.  In this Response, the Applicant elected Species 1: Figure 2B, without traverse. Claims readable on the Species 1 are claims 21, 23-27, 32-38, and 43.
Claims 22, 28-31, 39-42, and 44-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2021.  The Examiner notes that the nonelected/withdrawn claims must be cancelled.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 6/21/2020, is being considered by the examiner.

Objections 
Claims 21, 23-27, 32-38, and 43 are objected.  Claim limitations “the gemstone” and “said gemstone” should be read “the cut gemstone” and “said cut gemstone”.  Appropriate corrections are required.
Claim 21 is objected.  Claim limitation “which is more accurate than the original 3D model” should be read “which is more accurate than the original 3D model of the external surface of said gemstone”
Claim 23 is objected.  Claim limitation “at said selected portion thereof” should be read “at said selected portion of said girdle”.  An appropriate correction is required.
Claims 23-27, 32-38, and 43 are objected.  Claim limitation “A method according to claim” should be read “[[A]] The method for producing a 3D-Model according to claim”.  Appropriate corrections are required.
Claim 26 is objected.  Claim limitation “the improved model” should be read “the improved 3D model”.  An appropriate correction is required.
Claim 33 is objected.  Claim limitation “at least one of the following” should be read “the at least one of .  An appropriate correction is required.
Claim 37 is objected.  Claim limitation “on the same side of the X-Y plane” should be read “on a same side of the X-Y plane”.  An appropriate correction is required.
Claim 43 is objected.  Claim limitations “wherein if said gemstone has a girdle of a planned girdle geometry including a plurality of planned girdle features, the method further comprises the following steps for all portions of the girdle” should be read “wherein if said gemstone has [[a]] the girdle of a planned girdle geometry including a plurality of planned girdle features, the method further comprises .  An appropriate correction is required.
Claim 43 is objected.  Claim limitation “at said selected portion thereof” and “said selected portion” should be read “at said selected portion of said girdle” and “said selected portion of said girdle”, respectively.  An appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
            The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21, 23-27, 32-38, and 43 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The new claims 21 and 43 in the amendment filed on 8/30/2020 include a limitation “planned girdle features”. It is noted that the “planned girdle features” only appear in the amended claims 21 and 43 but nowhere else in the specification.  The applicant specification describes girdle features in general but it does not mention nor provide any definition of “planned girdle features”. Therefore, the claim limitation “planned girdle features” is a new matter, which is not described in the application as originally filed. As a result, the claims 21, 43 and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  
Claims 21, 23-27, 32-38, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 21 recites a limitation "considering a planned location of said non-revealed junction to be the selected junction". There is insufficient antecedent basis for this limitation in the claim.  It is noted that one of previous limitations indicates “considering one or more of the revealed junctions to be selected junctions”. However, the “said non-revealed junction to be the selected junction" is a different entity and it is not belonged to “one or more of the revealed junctions to be selected junctions” of the preceding limitations. Therefore, the claim 21 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. considering a planned location of said non-revealed junction to be a selected junction" would overcome this rejection.
Claims 21, 23-27, 32-38, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 21 recites a limitation "such selected junction". As it was discussed in the previous section, there are two different kinds of selected junction: the selected junction for the revealed junctions and the selected junction for the non-revealed junctions. It is not clear what kind of selected junction that "such selected junction" refereeing to. Therefore, the claim 21 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 21, 23-27, 32-38, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 21 includes a limitation “such contrast”. The claim does not provide metes and bounds to determine the range of “such contrast”. Therefore, claim 21 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. An amendment with "a contrast" would overcome this rejection.
Claims 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 23 recites limitations "the following steps", “such conditions”, and “said planned features”. There is insufficient antecedent basis for these limitations in the claim. Therefore, claim 23 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  An amendment with "", “such illumination conditions”, and “said planned girdle features
Claims 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 23 recites a limitation "using said information”. It is noted that multiple different information were obtained in steps b, c, d of claim 21, as well as in step h in claim 23. It is not clear to which one of these information that the limitation "using said information” referring to.  Therefore, the claim 23 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 27 recites a limitation “such conditions”. There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 27 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. An amendment with “such illumination conditions” would overcome this rejection.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 27 recites a limitation “said images”. It is noted that the preceding claims 21 and 23 include multiple types of images. It is not clear what images that "said images" refereeing to.  Therefore, claim 27 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. An amendment with “” would overcome this rejection.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the said edge”. It is noted that the preceding claims 21 and 27 recite multiple types of edge such as: “edges abounding said facets”, “edges associated with at least two facets”, “revealed edges”, “edges disposed adjacent this junction” in claim 21, and “edge meeting with the girdle” in claim 27. Therefore, claim 27 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 27 recites a limitation “said junction”. It is noted that the preceding claims 21 and 27 recite multiple types of junction such as: “junctions”, “revealed junctions”, “non-revealed junctions”, “selected junctions” in claim 21, and “a junction associated with the girdle” in claim 27. Therefore, claim 27 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claims 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 32 is depended on claim 31; however claim 31 is not elected. Hence, it is not clear to readers, after the election what claim that claim 32 will be depended on. Therefore, claim 32 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. An amendment with "[[A]] The method for producing a 3D-Model according to claim [[31]] 23" would overcome this rejection.  In this Office action, it is assumed that claim 32 is depended on claim 23.
Claims 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 32 recites limitations "the crown or the pavilion”. There is insufficient 
Claims 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 33 recites limitations "the entire field of vision of an imaging system used in step (b)”. There is insufficient antecedent basis for this limitation in the claim.  In addition, the imaging system is not mentioned in step (b) of claim 21. Therefore, the claim 33 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 33 recites limitations "said axis Z”. There is insufficient antecedent basis for this limitation in the claim.  Therefore, the claim 33 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 33 recites limitations "an illumination source using contrast improving techniques optionally comprising a mask interacting differently with light exiting from said illumination source at different surface portions of said mask, including at least one of the following: iii) at least two surface portions with distinct absorption properties, iv) at least two surface portions with different polarization properties, and v) at least two surface portions that provide different propagation properties of the light”. The claim comprises the limitation improving techniques optionally comprising a mask interacting differently with light”. It is not clear whether or not the mask is included in the claim. If the mask is not included, it is not clear how the distinct absorption properties, the different polarization properties, and then different propagation properties of the light can be provided. Therefore, the claim 33 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 34 recites limitations "wherein the number of said surface portions corresponds to the number of facets in the field of vision”. There is insufficient antecedent basis for these limitations in the claim.  Therefore, the claim 34 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 35 recites limitations "the opposite side of the X-Y plane as the stage”. There is insufficient antecedent basis for these limitations in the claim.  Therefore, the claim 35 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 36 recites limitations "said RCCS
Claims 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 37 recites limitations "said RCCS”. There is insufficient antecedent basis for these limitations in the claim.  Therefore, the claim 37 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 43 recites limitations "the following steps", “such conditions”, and “said planned features”. There is insufficient antecedent basis for these limitations in the claim. Therefore, claim 43 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  An amendment with "", “such illumination conditions”, and “said planned girdle features” would overcome this rejection.
Claims 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 43 recites a limitation "using said information”. There is insufficient antecedent basis for this limitation in the claim. It is noted that multiple different information were obtained in steps b, c, d of claim 21, as well as in step h of claim 23, and in step k of claim 43. It is not clear to which one of these information that the limitation "using said information” referring to.  Therefore, the claim 43 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the and, optionally, m) predicting a new girdle feature absent from the original 3D model and from the planned girdle geometry, based on the information obtained in step (h)”. The claim comprises the limitation “optionally, m) predicting a new girdle feature absent from the original 3D model and from the planned girdle geometry, based on the information obtained in step (h)”.  It is not clear whether step m is included in the claim.  If it is not included, it is not clear how the method determine the new girdle feature absent from the original 3D model. Therefore, claim 33 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21, 23, 27, 32-33, 38, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Sivovolenko (US Patent 7,259,839 B2), (“Sivovolenko”), in view of Reinitz et al. (US Patent 7,260,544 B1), (“Reinitz”).
Regarding claim 21, Sivovolenko meets the claim limitations as follow. 
A method (i.e. a method) [Sivovolenko: col. 1, line 6] for producing a 3D-Model (i.e. a three dimensional virtual wireframe model, of the diamond can be constructed) [Sivovolenko: col. 1, line 33-34; Fig. 9A-10B] of an external surface of a cut gemstone ((i.e. the outlines of the exterior facets) [Sivovolenko: col. 11, line 47-48; Fig. 9B]; (i.e. a three dimensional virtual wireframe model, of the diamond can be constructed) [Sivovolenko: col. 1, line 33-34; Fig. 9A-10B]) having a planned cut geometry (i.e. diamond cut quality grading through the constructions of three-dimensional models) [Sivovolenko: col. 12, line 51-52; Figs. 1-6; 9A-10B show many planned cut geometry], the external surface including facets (i.e. the outlines of the exterior facets) [Sivovolenko: col. 11, line 47-48; Fig. 9B], edges abounding said facets (i.e. the common edges between the adjacent facets) [Sivovolenko: col. 12, line 5-6; Figs. 1-6; 9A-10B], and junctions each constituting an area of meeting of at least three said edges ((i.e. the junctions of facet edges) [Sivovolenko: col. 12, line 45-46; Note: Figs. 2-10B shows multiples facets, each of them has at least three edges and junctions]; (i.e. the distinct junctions 202, 204 should in fact meet at a single point. Additionally, the distinct junctions 206, 208 should also meet at a single point, symmetrically placed with respect to the actual common meeting point of junctions 202, 204) [Sivovolenko: col. 2, line 49-53]) associated with at least two facets ((i.e. the common edges between the adjacent facets) [Sivovolenko: col. 12, line 5-6]; (i.e. the junctions of facet edges) [Sivovolenko: col. 12, line 45-46; Note: Figs. 2-10B shows multiples facets, each of them has at least three edges and junctions]), said method (i.e. a method) [Sivovolenko: col. 1, line 6] comprising: (a) taking a plurality of images of the gemstone (i.e. capturing images of each of the visually distinguished facets of the diamond as viewed from said viewing location) [Sivovolenko: col. 15, line 7-9] and using them (i.e. analyzing said images to determine positional data of a plurality of points located on the edges of said facets) [Sivovolenko: col. 15, line 10-11] for generating an original 3D-model of the external surface of said gemstone ((i.e. viewing position in a three dimensional virtual space in order to generate an image representing the view of the space as seen from the viewing position.) [Sivovolenko: col. 12, line 60-63]; (i.e. obtaining data for the construction of a three dimensional model of a diamond) [Sivovolenko: col. 15, line 1-2]; (i.e. constructing an initial approximate model of the diamond) [Sivovolenko: col. 15, line 28]) comprising revealed edges and revealed junctions (i.e. From the viewpoint of the camera, the diamond is seen in silhouette 110, with only the outline visible) [Sivovolenko: col. 1, line 66 – col. 2, line 1; Note: Figs. 1A-6 and 9A-10B show multiple revealed edges and revealed junctions of the gemstone], and (a1) considering one or more of the revealed junctions to be selected junctions ((i.e. The result of the analysis is a model of the facet 408 that includes the locations of the edges and junctions of the facet 408 as viewed from the position of the camera 406) [Sivovolenko: col. 7, line 34-36]; (i.e. a single point, symmetrically placed with respect to the actual common meeting point of junctions 202, 204) [Sivovolenko: col. 2, line 51-53]); and (a2) determining at least one non-revealed junction (i.e. identify indentations 117 in the girdle of the diamond 102 which are not visible from the viewpoint of the first camera) [Sivovolenko: col. 3, line 12-13], if existing in said planned cut geometry but absent from said original 3D model (i.e. from the viewpoint of the additional camera 302, the diamond 102 is still seen only in silhouette, and there is therefore no further information available regarding the Y coordinate of the point "A" 116 which, when viewed from the top, is located within the dark silhouette image) [Sivovolenko: col. 3, line 5-10; Fig. 3; Note: The dark silhouette in Fig. 3 at first is not included in the 3D model], and considering a planned location of said non-revealed junction to be the selected junction ((i.e. A further extension of the silhouette grading method, disclosed in U.S. Pat. No. 6,567,156, involves the use of a coherent collimated beam of laser light, directed towards a diamond at an angle of approximately 30 degrees to the horizontal. The image of an oblique laser beam as observed on the diamond facets is captured by the camera 108. The purpose of this extension to the method is to identify indentations in the stone, and especially in uncut and partly cut stones, that cannot be detected from the camera positions 108, and that are not always in view of the camera 302 in the previously described methods) [Sivovolenko: col. 3, line 22-27]; (i.e. analysing said images to determine a plurality of points located on the edges of said facets thus enabling determination of the locations of the edges of all of said facets of the diamond) [Sivovolenko: col. 5, line 56-59]); (b) using the original 3D model generated in step a) to obtain information (i.e. using the approximate model to determine a plurality of illumination configurations for use in the illuminating step to visually distinguish each facet of said diamond from adjacent facets when viewed from the predetermined viewing location) [Sivovolenko: col. 15, line 29-33], based on which location of the selected junctions is determined (i.e. The method may further comprise the step of constructing an initial approximate model of the diamond whereby the step of analysing comprises determining a plurality of points located on the edges of said facets thus enabling determination of the locations of the edges of all of said facets of the diamond and using this additional information to refine said approximate model) [Sivovolenko: col. 5, line 36-43], and subsequently imaging an area of each such selected junction with only portions of its associated facets and edges disposed adjacent this junction (i.e. capturing images of each of the visually distinguished facets of the diamond; and analysing said images to determine a plurality of points located on the edges of said facets thus enabling determination of the locations of the edges of all of said facets of the diamond and using this additional information to refine said approximate model) [Sivovolenko: col. 5, line 54-60], said imaging being performed under illumination conditions different from those, at which said plurality of images were taken ((i.e. illuminating the diamond to visually distinguish each facet of said diamond from adjacent facets) [Sivovolenko: col. 5; line 51-52]; (i.e. images may be captured of successive adjacent illuminated facets or facet segments, and the common edges between the adjacent facets realigned to produce a refined wire frame model in which an improved match is obtained for both of the adjacent facets. In this manner, a sufficiently accurate wireframe model may be produced) [Sivovolenko: col. 12, line 3-9]) and providing such contrast between adjacent facets as to allow to distinguish an edge therebetween ((i.e. using the approximate model to determine a plurality of illumination configurations for use in the illuminating step to visually distinguish each facet of said diamond from adjacent facets when viewed from the predetermined viewing location) [Sivovolenko: col. 15, line 29-33]; (i.e. illuminating the diamond to visually distinguish each facet of said diamond from adjacent facets) [Sivovolenko: col. 5; line 51-52]); (c) analyzing results of said imaging to obtain information regarding the area imaged in step b) (i.e. analysing said images to determine a plurality of points located on the edges of said facets thus enabling determination of the locations of the edges of all of said facets of the diamond) [Sivovolenko: col. 5, line 56-59]; and (d) using the information obtained in step c) for producing an improved 3D-model of said external surface of the gemstone ((i.e. and using this additional information to refine said approximate model) [Sivovolenko: col. 5, line 59-60]; (i.e. FIGS. 9A to 9D illustrate a preferred method of improving the accuracy of a model of a diamond) [Sivovolenko: col. 6, line 24-25; Figs. 9A-9D]), which is more accurate than the original 3D model ((i.e. images may be captured of successive adjacent illuminated facets or facet segments, and the common edges between the adjacent facets realigned to produce a refined wire frame model in which an improved match is obtained for both of the adjacent facets. In this manner, a sufficiently accurate wireframe model may be produced) [Sivovolenko: col. 12, line 3-9]; (i.e. FIGS. 9A to 9D illustrate a preferred method of improving the accuracy of a model of a diamond) [Sivovolenko: col. 6, line 24-25; Figs. 9A-9D]).  
Sivovolenko does not explicitly disclose the following claim limitations (Emphasis Added).
A method for producing a 3D-Model of an external surface of a cut gemstone having a planned cut geometry, the external surface including facets, edges abounding said facets, and junctions each constituting an area of meeting of at least three said edges associated with at least two facets, said method comprising: (a) taking a plurality of images of the gemstone and using them for generating an original 3D-model of the external surface of said gemstone comprising revealed edges and revealed junctions, and (a1) considering one or more of the revealed junctions to be selected junctions; and (a2) determining at least one non-revealed junction, if existing in said planned cut geometry but absent from said original 3D model, and considering a planned location of said non-revealed junction to be the selected junction; (b) using the original 3D model generated in step a) to obtain information, based on which location of the selected junctions is determined, and subsequently imaging an area of each such selected junction with only portions of its associated facets and edges disposed adjacent this junction, said imaging being performed under illumination conditions different from those, at which said plurality of images were taken and providing such contrast between adjacent facets as to allow to distinguish an edge therebetween; (c) analyzing results of said imaging to obtain information regarding the area imaged in step b); and (d) using the information obtained in step c) for producing an improved 3D-model of said external surface of the gemstone, which is more accurate than the original 3D model.  
However, in the same field of endeavor Reinitz further discloses the claim limitations and the deficient claim limitations, as follows:
providing such contrast between adjacent facets as to allow to distinguish an edge therebetween (i.e. Another metric, describing scintillation, may consider both the static view (amount and degree of contrast) and the dynamic view (how the contrast pattern changes with movement), and may factor in parts of brilliance (how the spatial resolution of the contrast interacts with human vision to affect how "bright" an object looks, and the effects of glare), and describe what most diamond cutters call "life," and Dodson (1979) calls "sparkliness." The relevant scintillation factors for the static view include the number of edges seen across the face of the round brilliant, the distribution of distances between those edges, the shapes made by them, the contrast in output power across those edges) [Reinitz: col. 7, line 12-23];
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Sivovolenko with Reinitz to program the processor to implement models of light diamond interaction.  
Therefore, the combination of Sivovolenko and Reinitz will enable the system to compare and contrast different metrics and different lighting and observation conditions, as well as evaluate the dependence of those metrics on proportions, symmetry, or any other property of diamond included in the model [Reinitz: col. 5, line 5-8]. 

Regarding claim 23, Sivovolenko meets the claim limitations as set forth in claim 21.
Sivovolenko meets the claim limitations as follow.
A method according to claim 21 (i.e. a method) [Sivovolenko: col. 1, line 6], wherein said gemstone has a girdle (i.e. identify indentations 117 in the girdle of the diamond 102) [Sivovolenko: col. 3, line 12] with planned girdle features (i.e. This information includes the diamond proportions such as table width, crown height, crown angle, girdle height, pavilion depth and pavilion angle) [Sivovolenko: col. 2, line 23-25; Figs 1-3, 5, 9B-10A], which are features that the girdle was planned to have when it was cut ((i.e. Features such as "brilliance" affect the commercial value of a diamond. Measures of the quality of a cut diamond include its proportions, symmetry and polish) [Sivovolenko: col. 1, line 14-16]; (i.e. it will be understood that when reference is made in this specification to the goal of accurately determining or defining the location of a feature of a diamond, it is intended to refer to the object of locating the feature with greater accuracy than is possible using prior art methods. By determining the locations of any two or more such points on any edge in this manner, the line in three dimensional space corresponding to the edge may be accurately defined) [Sivovolenko: col. 8, line 29-37]; (i.e. the height of the girdle of the diamond.) [Sivovolenko: col. 9, line 13-14; Fig. 5]), the method (i.e. a method) [Sivovolenko: col. 1, line 6] further comprising the following steps: g) obtaining one or more images of at least one selected portion (i.e. capturing images of each of the visually distinguished facets of the diamond; and analysing said images to determine a plurality of points located on the edges of said facets thus enabling determination of the locations of the edges of all of said facets of the diamond and using this additional information to refine said approximate model) [Sivovolenko: col. 5, line 54-60] of said girdle (i.e. One particular embodiment in which light emitters are located below the girdle of the diamond is shown in FIG. 5. The diamond 402 rests on turntable 506, and is viewed from the front by camera 406, and illuminated from below by light emitters 504 built into turntable 506. Accordingly, light emitters 504 may be activated to illuminate crown facet, e.g. 502, such that light reflected from facet 503 is directed towards camera 406 to produce a clear image of the facet 502.) [Sivovolenko: col. 9, line 17-25; Fig. 5], said one or more images being taken under such conditions as to enable distinguishing at least one of said planned features at said selected portion of the girdle ((i.e. One particular embodiment in which light emitters are located below the girdle of the diamond is shown in FIG. 5. The diamond 402 rests on turntable 506, and is viewed from the front by camera 406, and illuminated from below by light emitters 504 built into turntable 506. Accordingly, light emitters 504 may be activated to illuminate crown facet, e.g. 502, such that light reflected from facet 503 is directed towards camera 406 to produce a clear image of the facet 502.) [Sivovolenko: col. 9, line 17-25; Fig. 5]; (i.e. Yet another possible arrangement for illuminating the
crown facets is illustrated in FIG. 7. Once again, the diamond 402 rests on a turntable 706, and a camera 406 is located in front of the diamond 402. A crown facet 702 is to be located. An array of light emitters 704 is located above the girdle of the diamond 402, and behind the diamond 402 relative to the camera 406. With the diamond 402 rotated on the turntable 706 such that the crown facet 702 faces towards the camera 406, at least one of the light emitters 704 may be activated. By
activating the appropriate light emitter, corresponding light rays, e.g. 708, enter the diamond through a pavilion facet 710 located opposite the crown facet 702. The ray is reflected at the facet 710 and passes through the diamond 402 to strike the interior of the crown facet 702. The ray is refracted again at the crown facet 702 such that it exits the facet in the direction of the camera 406. Accordingly, activation of light emitters 704 may result in illumination of the desired crown facet 702 by transmission of emitted light through the diamond 402.) [Sivovolenko: col. 9, line 59 – col. 10, line 11; Fig. 7] – Notes:  Sivovolenko discusses several configurations to take clear images of the girdle [col. 9, line 17 – col.10, line 39; Figs. 5-10B]); h) analyzing said one or more images to obtain information (i.e. analysing said images to determine a plurality of points located on the edges of said facets thus enabling determination of the locations of the edges of all of said facets of the diamond) [Sivovolenko: col. 5, line 56-59; Fig. 5] regarding the girdle at said selected portion thereof; and i) using said information when producing said improved 3D-model in step (d) ((i.e. and using this additional information to refine said approximate model) [Sivovolenko: col. 5, line 59-60]; (i.e. FIGS. 9A to 9D illustrate a preferred method of improving the accuracy of a model of a diamond) [Sivovolenko: col. 6, line 24-25; Figs. 9A-9D]).
Sivovolenko does not explicitly disclose the following claim limitations (Emphasis added).
A method according to claim 21, wherein said gemstone has a girdle with planned girdle features, which are features that the girdle was planned to have when it was cut, the method further comprising the following steps: g) obtaining one or more images of at least one selected portion of said girdle, said one or more images being taken under such conditions as to enable distinguishing at least one of said planned features at said selected portion of the girdle; h) analyzing said one or more images to obtain information regarding the girdle at said selected portion thereof; and i) using said information when producing said improved 3D-model in step (d).   
However, in the same field of endeavor Reinitz further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. One mathematical model described herein uses computer graphics to examine the interaction of light with a standard (58 facet) round-brilliant-cut diamond with a fully faceted girdle. For any chosen set of proportions, the model can produce images and numerical results for an appearance concept (by way of a mathematical expression)) [Reinitz: col. 3, line 54-59]; 

Therefore, the combination of Sivovolenko and Reinitz will enable the system to produce images and numerical results for the appearance of the diamond ([Reinitz: col. 3, line 54-62]; [Sivovolenko: col. 1, line 12-16]). 

Regarding claim 27, Sivovolenko meets the claim limitations as set forth in claim 23.
Sivovolenko and Reinitz further meet the claim limitations as follow.
A method according to claim 23 (i.e. a method) [Sivovolenko: col. 1, line 6], 
wherein step (g) is performed under such conditions as to distinguish at least one edge meeting with the girdle ((i.e. using the approximate model to determine a plurality of illumination configurations for use in the illuminating step to visually distinguish each facet of said diamond from adjacent facets when viewed from the predetermined viewing location) [Sivovolenko: col. 15, line 29-33]; (i.e. illuminating the diamond to visually distinguish each facet of said diamond from adjacent facets) [Sivovolenko: col. 5; line 51-52]; (i.e. One particular embodiment in which light emitters are located below the girdle of the diamond is shown in FIG. 5. The diamond 402 rests on turntable 506, and is viewed from the front by camera 406, and illuminated from below by light emitters 504 built into turntable 506. Accordingly, light emitters 504 may be activated to illuminate crown facet, e.g. 502, such that light reflected from facet 503 is directed towards camera 406 to produce a clear image of the facet 502.) [Sivovolenko: col. 9, line 17-25; Fig. 5]), and if said images include such edge and/or a junction associated with the girdle at which such edge terminates (i.e. Yet another possible arrangement for illuminating the crown facets is illustrated in FIG. 7. Once again, the diamond 402 rests on a turntable 706, and a camera 406 is located in front of the diamond 402. A crown facet 702 is to be located. An array of light emitters 704 is located above the girdle of the diamond 402, and behind the diamond 402 relative to the camera 406. With the diamond 402 rotated on the turntable 706 such that the crown facet 702 faces towards the camera 406, at least one of the light emitters 704 may be activated. By
activating the appropriate light emitter, corresponding light rays, e.g. 708, enter the diamond through a pavilion facet 710 located opposite the crown facet 702. The ray is reflected at the facet 710 and passes through the diamond 402 to strike the interior of the crown facet 702. The ray is refracted again at the crown facet 702 such that it exits the facet in the direction of the camera 406. Accordingly, activation of light emitters 704 may result in illumination of the desired crown facet 702 by transmission of emitted light through the diamond 402.) [Sivovolenko: col. 9, line 59 – col. 10, line 11; Fig. 7] – Notes:  Sivovolenko discusses several configurations to take clear images of the edge associated with the girdle [col. 9, line 17 – col.10, line 39; Figs. 5-10B], information regarding such edge and/or such junction constituting said information in step (c) (i.e. analysing said images to determine a plurality of points located on the edges of said facets thus enabling determination of the locations of the edges of all of said facets of the diamond) [Sivovolenko: col. 5, line 56-59; Fig. 5]. 
In the same field of endeavor Reinitz further discloses the claim limitations and the deficient claim limitations, as follows:
wherein step (g) is performed under such conditions as to distinguish at least one edge meeting with the girdle ((i.e. Another metric, describing scintillation, may consider both the static view (amount and degree of contrast) and the dynamic view (how the contrast pattern changes with movement), and may factor in parts of brilliance (how the spatial resolution of the contrast interacts with human vision to affect how "bright" an object looks, and the effects of glare), and describe what most diamond cutters call "life," and Dodson (1979) calls "sparkliness." The relevant scintillation factors for the static view include the number of edges seen across the face of the round brilliant, the distribution of distances between those edges, the shapes made by them, the contrast in output power across those edges) [Reinitz: col. 7, line 12-23]; (i.e. One mathematical model described herein uses computer graphics to examine the interaction of light with a standard (58 facet) round-brilliant-cut diamond with a fully faceted girdle. For any chosen set of proportions, the model can produce images and numerical results for an appearance concept (by way of a mathematical expression)) [Reinitz: col. 3, line 54-59]), and if said images include such edge and/or a junction associated with the girdle at which such edge terminates ((i.e. a two-dimensional model of a round brilliant with a knife-edge girdle, using a single refractive index (that is, only one color of light), and plotted the paths of some illustrative light rays) [Reinitz: col. 2, line 18-21]; (i.e. A VFI diagram is one fourth of the observer hemisphere, unrolled onto the page or screen; the point is the overhead center of the hemisphere (light exiting perpendicular to the table, and the rounded border is the edge of the hemisphere (light exiting parallel to the girdle)) [Reinitz: col. 10, line 22-26], information regarding such edge and/or such junction constituting said information in step (c) (i.e. One mathematical model described herein uses computer graphics to examine the interaction of light with a standard (58 facet) round-brilliant-cut diamond with a fully faceted girdle. For any chosen set of proportions, the model can produce images and numerical results for an appearance concept (by way of a mathematical expression)) [Reinitz: col. 3, line 54-59].

Therefore, the combination of Sivovolenko and Reinitz will enable the system to produce images and numerical results for the appearance of the diamond ([Reinitz: col. 3, line 54-62]; [Sivovolenko: col. 1, line 12-16]). 

Regarding claim 32, Sivovolenko meets the claim limitations as set forth in claim 23.
Sivovolenko meets the claim limitations as follow.
A method according to claim 31 (i.e. a method) [Sivovolenko: col. 1, line 6],
wherein said gemstone is illuminated by means of one or more step-(b) illumination devices (i.e. Although eight light emitters are shown in FIG. 4, envisaged as being located above the diamond and emitting light generally downwards, this is for illustrative purposes only. It will be appreciated that the light sources 404 are shown schematically, and that their positioning in FIG. 4 is not intended to represent the actual location of the emitters in a practical assembly. In an actual embodiment there may be a greater or lesser number of emitters arranged around the diamond as required. For example, an array of emitters 404 may be distributed in a hemispherical or dome arrangement over and around the diamond 402.) [Sivovolenko: col. 6, line 45-56; Fig. 4] with such an illumination that at least three adjacent facets of the crown or the pavilion, or two facets of the crown or the pavilion and the girdle, are each at least partially illuminated (i.e. It is preferred that the emitters in the lighting array 404 may be activated in a selective manner, such that the facet 408 preferentially reflects light from the active emitters towards the camera 406. Thus the facet 408 will be clearly visible as a bright region in an image captured by the camera. The rotation of the diamond 402, and the combination of active emitters can be adjusted, for example under computer control, to identify a satisfactory rotation and lighting arrangement for viewing the facet 408. It is advantageous to provide for control of the lighting source in this manner, to enable a facet, e.g. 408, to be clearly illuminated regardless of its angle and orientation with respect to the camera 406. However, a fixed, uncontrolled lighting source could also be used, with the limitation that it may be less effective in illuminating some diamond facets. An arrangement having a fixed lighting source may therefore be limited in its application to diamonds having specific cuts within a defined range of facet angles) [Sivovolenko: col. 7, line 4-21; Please see the illumination in Figs. 4, 6-8] with such a contrast between at least one couple of their adjacent illuminated surfaces as to enable distinguishing an edge therebetween ((i.e. using the approximate model to determine a plurality of illumination configurations for use in the illuminating step to visually distinguish each facet of said diamond from adjacent facets when viewed from the predetermined viewing location) [Sivovolenko: col. 15, line 29-33]; (i.e. capturing images of each of the visually distinguished facets of the diamond; and analysing said images to determine a plurality of points located on the edges of said facets thus enabling determination of the locations of the edges of all of said facets of the diamond and using this additional information to refine said approximate model) [Sivovolenko: col. 5, line 54-60]).  

Regarding claim 33, Sivovolenko meets the claim limitations as set forth in claim 32.
Sivovolenko meets the claim limitations as follow.
A method according to claim 32 (i.e. a method) [Sivovolenko: col. 1, line 6], wherein said contrast is obtained by at least one of the following: p) said illumination is uniformly diffusive along the entire field of vision of an imaging system used in step (b) (i.e. It is advantageous to provide for control of the lighting source in this manner, to enable a facet, e.g. 408, to be clearly illuminated regardless of its angle and orientation with respect to the camera 406. However, a fixed, uncontrolled lighting source could also be used, with the limitation that it may be less effective in illuminating some diamond facets. An arrangement having a fixed lighting source may therefore be limited in its application to diamonds having specific cuts within a defined range of facet angles) [Sivovolenko: col. 7, line 13-21]; q) said illumination has a chief ray with an angle of incidence selected based on an average between angles defined by said at least three facets or two facets and the girdle, with said axis Z (i.e. While it is preferred that the rotation of the diamond be
through 90°, it will be appreciated that other angles of rotation may also enable the facet 408 to be illuminated from the position of the camera so that the transverse coordinate of the rotated point may be determined. For example, if the
diamond is instead rotated through 45°, it will be visible from the viewing location, although it will appear to be compressed in width by a factor equal to the square root of two, due to the effect of perspective. This known scaling effect can be taken into account when calculating the location of the point A 410, however there is a corresponding reduction in precision of the measurement, since the captured
image is, in practice, of finite resolution. In this regard, it will also be appreciated that "accuracy" is a relative term, and the actual accuracy which the location of a point, e.g. A 410, can be determined is dependent upon the precision and resolution of the measuring apparatus. Accordingly, it will be understood that when reference is 30 made in this specification to the goal of accurately determining or defining the location of a feature of a diamond, it is intended to refer to the object of locating the feature with greater accuracy than is possible using prior art methods. By determining the locations of any two or more such
35 points on any edge in this manner, the line in three dimensional space corresponding to the edge may be accurately defined.  While the foregoing description relates to the determination of the unknown coordinate Y following determination of the X coordinate using the silhouette method, it will be appreciated that the present method may be used to determine an unknown transverse coordinate of a point located on a facet edge independently of the silhouette grading method. For example, by choosing any desired value of the Z coordinate, the corresponding transverse coordinate of an edge of a facet illuminated according to the invention may be determined) [Sivovolenko: col. 8, line 12-47]; r) said illumination is provided by an illumination source using contrast improving techniques optionally comprising a mask interacting differently with light exiting from said illumination source at different surface portions of said mask, including at least one of the following: iii) at least two surface portions with distinct absorption properties, iv) at least two surface portions with different polarization properties, and v) at least two surface portions that provide different propagation properties of the light.  

Regarding claim 38, Sivovolenko meets the claim limitations as set forth in claim 32.
Sivovolenko meets the claim limitations as follow.
A method according to claim 32 (i.e. a method) [Sivovolenko: col. 1, line 6], wherein said step (b) is performed without moving the gemstone relative to the gemstone supporting surface after having performed said step (a) (i.e. As will be appreciated from the foregoing description, similar results may be achieved using alternative arrangements that would be apparent to those skilled in the art. For example, instead of using a controlled array of light emitters, moveable lighting source could be employed. Furthermore, instead of rotating the diamond, the camera could be rotated about the diamond, or multiple cameras could be provided. By combining these variations, many possible arrangements are possible that may be considered to be functionally equivalent.) [Sivovolenko: col. 7, line 51-60].

Regarding claim 43, Sivovolenko meets the claim limitations as set forth in claim 23.
Sivovolenko meets the claim limitations as follow.
A method according to claim 23 (i.e. a method) [Sivovolenko: col. 1, line 6], wherein if said gemstone has a girdle (i.e. identify indentations 117 in the girdle of the diamond 102) [Sivovolenko: col. 3, line 12] of a planned girdle geometry including a plurality of planned girdle features (i.e. This information includes the diamond proportions such as table width, crown height, crown angle, girdle height, pavilion depth and pavilion angle) [Sivovolenko: col. 2, line 23-25; Figs 1-3, 5, 9B-10A], the method further comprises (i.e. a method) [Sivovolenko: col. 1, line 6] the following steps for all portions of the girdle (i.e. FIG. 3 is a diagram illustrating a further prior art apparatus for detecting indentations in a girdle edge of a diamond) [Sivovolenko: col. 6, line 7-9]:j) obtaining one or more images of at least one selected portion (i.e. capturing images of each of the visually distinguished facets of the diamond; and analysing said images to determine a plurality of points located on the edges of said facets thus enabling determination of the locations of the edges of all of said facets of the diamond and using this additional information to refine said approximate model) [Sivovolenko: col. 5, line 54-60] of said girdle (i.e. One particular embodiment in which light emitters are located below the girdle of the diamond is shown in FIG. 5. The diamond 402 rests on turntable 506, and is viewed from the front by camera 406, and illuminated from below by light emitters 504 built into turntable 506. Accordingly, light emitters 504 may be activated to illuminate crown facet, e.g. 502, such that light reflected from facet 503 is directed towards camera 406 to produce a clear image of the facet 502.) [Sivovolenko: col. 9, line 17-25; Fig. 5], said one or more images being taken under such conditions as to enable distinguishing at least one of said planned features at said selected portion of the girdle ((i.e. One particular embodiment in which light emitters are located below the girdle of the diamond is shown in FIG. 5. The diamond 402 rests on turntable 506, and is viewed from the front by camera 406, and illuminated from below by light emitters 504 built into turntable 506. Accordingly, light emitters 504 may be activated to illuminate crown facet, e.g. 502, such that light reflected from facet 503 is directed towards camera 406 to produce a clear image of the facet 502.) [Sivovolenko: col. 9, line 17-25; Fig. 5]; (i.e. Yet another possible arrangement for illuminating the
crown facets is illustrated in FIG. 7. Once again, the diamond 402 rests on a turntable 706, and a camera 406 is located in front of the diamond 402. A crown facet 702 is to be located. An array of light emitters 704 is located above the girdle of the diamond 402, and behind the diamond 402 relative to the camera 406. With the diamond 402 rotated on the turntable 706 such that the crown facet 702 faces towards the camera 406, at least one of the light emitters 704 may be activated. By
activating the appropriate light emitter, corresponding light rays, e.g. 708, enter the diamond through a pavilion facet 710 located opposite the crown facet 702. The ray is reflected at the facet 710 and passes through the diamond 402 to strike the interior of the crown facet 702. The ray is refracted again at the crown facet 702 such that it exits the facet in the direction of the camera 406. Accordingly, activation of light emitters 704 may result in illumination of the desired crown facet 702 by transmission of emitted light through the diamond 402.) [Sivovolenko: col. 9, line 59 – col. 10, line 11; Fig. 7] – Notes:  Sivovolenko discusses several configurations to take clear images of the girdle [col. 9, line 17 – col.10, line 39; Figs. 5-10B]); k) analyzing said one or more images to obtain information (i.e. analysing said images to determine a plurality of points located on the edges of said facets thus enabling determination of the locations of the edges of all of said facets of the diamond) [Sivovolenko: col. 5, line 56-59; Fig. 5] regarding the girdle at said selected portion thereof; and l) using said information in obtaining said improved 3D-model ((i.e. and using this additional information to refine said approximate model) [Sivovolenko: col. 5, line 59-60]; (i.e. FIGS. 9A to 9D illustrate a preferred method of improving the accuracy of a model of a diamond) [Sivovolenko: col. 6, line 24-25; Figs. 9A-9D]), and, optionally, m) predicting a new girdle feature absent from the original 3D model and from the planned girdle geometry, based on the information obtained in step (h), identifying a portion of the girdle comprising said new girdle feature and performing steps (g) to (i) with respect to this portion of the girdle constituting said selected portion.   
Sivovolenko does not explicitly disclose the following claim limitations (Emphasis added).
A method according to claim 23, wherein if said gemstone has a girdle of a planned girdle geometry including a plurality of planned girdle features, the method further comprises the following steps for all portions of the girdle: j) obtaining one or more images of at least one selected portion of said girdle, said one or more images being taken under such conditions as to enable distinguishing at least one of said planned features at said selected portion of the girdle; k) analyzing said one or more images to obtain information regarding the girdle at said selected portion thereof; and l) using said information in obtaining said improved 3D-model, and, optionally, m) predicting a new girdle feature absent from the original 3D model and from the planned girdle geometry, based on the information obtained in step (h), identifying a portion of the girdle comprising said new girdle feature and performing steps (g) to (i) with respect to this portion of the girdle constituting said selected portion. 
However, in the same field of endeavor Reinitz further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. One mathematical model described herein uses computer graphics to examine the interaction of light with a standard (58 facet) round-brilliant-cut diamond with a fully faceted girdle. For any chosen set of proportions, the model can produce images and numerical results for an appearance concept (by way of a mathematical expression)) [Reinitz: col. 3, line 54-59]; 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Sivovolenko with Reinitz to program the processor to implement models of light diamond interaction.  
Therefore, the combination of Sivovolenko and Reinitz will enable the system to produce images and numerical results for the appearance of the diamond ([Reinitz: col. 3, line 54-62]; [Sivovolenko: col. 1, line 12-16]). 

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sivovolenko (US Patent 7,259,839 B2), (“Sivovolenko”), in view of Reinitz et al. (US Patent 7,260,544 B1), (“Reinitz”), in view of Verboven et al. (US Patent Application .
Regarding claim 24, Sivovolenko meets the claim limitations as set forth in claim 23.
Sivovolenko and Reinitz further meet the claim limitations as follow.
A method according to claim 23 (i.e. a method) [Sivovolenko: col. 1, line 6], further comprising predicting (i.e. It is possible to predict) [Sivovolenko: col. 10, line 15-16], at least partially based on the information obtained in step (h) (i.e. One mathematical model described herein uses computer graphics to examine the interaction of light with a standard (58 facet) round-brilliant-cut diamond with a fully faceted girdle. For any chosen set of proportions, the model can produce images and numerical results for an appearance concept (by way of a mathematical expression)) [Reinitz: col. 3, line 54-59], a new junction absent from the original 3D model ((i.e. identify indentations 117 in the girdle of the diamond 102 which are not visible from the viewpoint of the first camera) [Sivovolenko: col. 3, line 12-13]; (i.e. the peak at low pavilion angle is absent from DCLR) [Reinitz: col. 11, line 10]; (i.e. the actual observed facet segment is not an exact match with the segment predicted from the wire-frame model) [Sivovolenko: col. 11, line 54-55]) and from the planned cut geometry ((i.e. diamond cut quality grading through the constructions of three-dimensional models) [Sivovolenko: col. 12, line 51-52; Figs. 1-6; 9A-10B show many planned cut geometry]; (i.e. In general, given one known (e.g. Z) coordinate of a point on a facet edge, the method enables a corresponding unknown (e.g. X) coordinate to be determined. The unknown coordinate may be identified as the corresponding coordinate of the point on the edge having the known coordinate. This point is equivalently a point having the known coordinate at which a discontinuity is identified in the captured image. Having identified the edges and junctions of the facet 408, its angle and its azimuth, the location of the facet 408 on the diamond is fully determined. By repeating this process for each facet on the pavilion of the diamond, a complete model 412 of the pavilion facets is established. The additional information regarding the edge and junction locations of each facet, e.g. 408, obtained using the method of the invention enables a more accurate determination of the facet locations of the diamond as compared with prior art methods, at least to tolerances presently required by diamond grading laboratories.) [Sivovolenko: col. 8, line 48-66]), and considering said new junction to be a selected junction ((i.e. The result of the analysis is a model of the facet 408 that includes the locations of the edges and junctions of the facet 408 as viewed from the position of the camera 406) [Sivovolenko: col. 7, line 34-36]; (i.e. a single point, symmetrically placed with respect to the actual common meeting point of junctions 202, 204) [Sivovolenko: col. 2, line 51-53]) and performing said steps (b) to (d) with respect thereto (Please see rejection for steps (b) and (d)).   
Sivovolenko and Reinitz do not explicitly disclose the following claim limitations (Emphasis added).
A method according to claim 23, further comprising predicting, at least partially based on the information obtained in step (h), a new junction absent from the original 3D model and from the planned cut geometry, and considering said new junction to be a selected junction and performing said steps (b) to (d) with respect thereto.   
However, in the same field of endeavor Verboven further discloses the claim limitations and the deficient claim limitations, as follows:
predicting, ((i.e. It is to be understood that operator may, for example, move the acquired image of the gem at step 1210 within the view; select the ideal symmetry structure box at step 1220 to cause a gem structure diagram to be generated having ideal symmetry; zoom the gem image in/out at step 1230; correct the diamond outline (gem structure diagram) at step 1240; correct the facet edges in the gem structure diagram at step 1250; or correct the facet junction or culet position in the gem structure diagram at step 1260) [Verboven: para. 0111; Fig. 8; Unit 1260] absent from the original 3D model and from the planned cut geometry (i.e. It is to be understood that , and considering said new junction to be a selected junction [Verboven: para. 0056; Fig. 5D, & 8; Units 1200 and 1260] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sivovolenko and Reinitz with Verboven to program the system to implement the pixilated imaging method under different illumination conditions.  
Therefore, the combination of Sivovolenko with Reinitz with Verboven will effective to provide such contrast between adjacent facets as to allow to distinguish an edge therebetween [Sivovolenko: col. 12, line 50-54] and improve the method of clarity grading [Verboven: para. 0001].

Regarding claim 25, Sivovolenko meets the claim limitations as set forth in claim 24.
Sivovolenko and Reinitz further meet the claim limitations as follow.
A method according to claim 24 (i.e. a method) [Sivovolenko: col. 1, line 6],
wherein when a new edge is determined ((i.e. determine the location of a plurality of points located on the edges of said facets thus enabling determination of the locations of the edges of all of said facets of the diamond) [Sivovolenko: col. 5, line 32-35]; (i.e. processor for analysing said image to determine the location of at least one point located on an edge of said facet by identifying a discontinuity in the properties of light transmitted from the diamond to the viewing location) [Reinitz: col. 5, line 12-15]) which is absent from the original 3D model ((i.e. identify indentations 117 in the girdle of the diamond 102 which are not visible from the viewpoint of the first camera) [Sivovolenko: col. 3, line 12-13] ; (i.e. the peak at low pavilion angle is absent from DCLR) [Reinitz: col. 11, line 10]; (i.e. the actual observed facet segment is not an exact match with the segment predicted from the wire-frame model) [Sivovolenko: col. 11, line 54-55]), said predicting is performed (i.e. It is possible to predict) [Sivovolenko: col. 10, line 15-16] by associating said new junction with a predicted (i.e. It is possible to predict) [Sivovolenko: col. 10, line 15-16] end of the new edge at its predicted intersection(i.e. the precise locations in three dimensions of facet edges and vertices. The information available consists of that which can be observed in the outline of the stone as it is rotated) [Sivovolenko: col. 2, line 20-23] with an edge revealed in said original 3D model (i.e. The analysis may consist of processing the digital image to identify edges at which there are discontinuities in the image, such as between the brightly-lit facet 408, and the surrounding facets of the diamond. Methods for performing such analyses are known in the art of digital image processing and, for example, functions that convert images into line drawings using these methods are available in image editing programs. The result of the analysis is a model of the facet 408 that includes the locations of the edges and junctions of the facet 408 as viewed from the position of the camera 406) [Sivovolenko: col. 7, line 26-36; Fig. 4].  
Sivovolenko and Reinitz do not explicitly disclose the following claim limitations (Emphasis added).
A method according to claim 24, wherein when a new edge is determined which is absent from the original 3D model, said predicting is performed by associating said new junction with a predicted end of the new edge at its predicted intersection with an edge revealed in said original 3D model.    
However, in the same field of endeavor Verboven further discloses the claim limitations and the deficient claim limitations, as follows:
predicting is performed by associating said new junction ((i.e. It is to be understood that with a predicted end of the new edge at its predicted intersection with an edge revealed in said original 3D model ((i.e. computer-executable instructions for deriving outlines of facet edges and corresponding facet dimensions from the pixilated image) [Verboven: para. 0016; Fig. 4]; (i.e. pixels representing the facet edges of the gem are identified at step 62. Vision analysis software can be utilized to find all the facet edges of a gem for the surfaces through which the clarity analysis is being conducted, for example all of the facet edges of a face-up diamond. Such software preferably uses edge detection techniques and expected shape and facet distributions to fit a model to the detected edges.) [Verboven: para. 0050; Fig. 4]; (i.e. identifying pixels representing the facet edges, generating a diagram of the gem, such that the diagram is a function of the pixels representing the facet edges, and superimposing the diagram onto the pixilated image) [Verboven: para. 0014; 0056; Fig. 5D, & 8; Units 1200 and 1260].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sivovolenko and Reinitz with Verboven to program the system to implement the pixilated imaging method.  
Therefore, the combination of Sivovolenko with Reinitz with Verboven will effective to provide such contrast between adjacent facets as to allow to distinguish an edge therebetween [Sivovolenko: col. 12, line 50-54] and improve the method of clarity grading [Verboven: para. 0001].

Regarding claim 26, Sivovolenko meets the claim limitations as set forth in claim 25.
Sivovolenko and Reinitz further meet the claim limitations as follow.
A method according to claim 25 (i.e. a method) [Sivovolenko: col. 1, line 6], wherein when it is realized that at least one revealed edge ((i.e. determine the location of a plurality of points located on the edges of said facets thus enabling determination of the locations of the edges of all of said facets of the diamond) [Sivovolenko: col. 5, line 32-35]; (i.e. processor for analysing said image to determine the location of at least one point located on an edge of said facet by identifying a discontinuity in the properties of light transmitted from the diamond to the viewing location) [Reinitz: col. 5, line 12-15]) is missing from any image of its associated junction, such missing edge is not included in the improved model (i.e. the actual observed facet segment is not an exact match with the segment predicted from the wire-frame model) [Sivovolenko: col. 11, line 54-55].  
Sivovolenko and Reinitz do not explicitly disclose the following claim limitations (Emphasis added).
A method according to claim 25, wherein when it is realized that at least one revealed edge is missing from any image of its associated junction, such missing edge is not included in the improved model.    
However, in the same field of endeavor Verboven further discloses the claim limitations and the deficient claim limitations, as follows:
when it is realized that at least one revealed edge is missing from any image of its associated junction (i.e. a correction sub-program was developed in order to complete diagrams with missing edges and/ or correct out of place intersections) [Verboven: para. 0053; Fig. 5A], such missing edge (i.e. a correction sub-program was developed in order to complete diagrams with missing edges and/ or correct out of place intersections) [Verboven: para. 0053; Fig. 5A] is not included in the improved model (a "manual draw" function) [Verboven: para. 0053; Fig. 5A; Note: A manual draw function indicates that user can control to exclude the missing edge from the improved model]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sivovolenko and Reinitz with Verboven to program the system to implement the pixilated imaging method.  
Therefore, the combination of Sivovolenko with Reinitz with Verboven will effective to provide such contrast between adjacent facets as to allow to distinguish an edge therebetween [Sivovolenko: col. 12, line 50-54] and appropriately improve the method of clarity grading [Verboven: para. 0001].

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sivovolenko (US Patent 7,259,839 B2), (“Sivovolenko”), in view of Reinitz et al. (US Patent 7,260,544 B1), (“Reinitz”), in view of Maltezos et al. (US Patent 8,033,136 B2), (“Maltezos”).
Regarding claim 34, Sivovolenko meets the claim limitations as set forth in claim 32.
Sivovolenko meets the claim limitations as follow.
A method according to claim 33 (i.e. a method) [Sivovolenko: col. 1, line 6], wherein the number of said surface portions corresponds to the number of facets in the field of vision (i.e. a surface of said facet and the direction of viewing from said predetermined location) [Sivovolenko: col. 13, line 19-20].  
Sivovolenko and Reinitz do not explicitly disclose the following claim limitations (Emphasis added).
A method according to claim 33, wherein the number of said surface portions corresponds to the number of facets in the field of vision.  
However, in the same field of endeavor Maltezos further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the number of said surface portions corresponds to the number of facets (i.e. At frame 820, a mask layer 812 is deposited onto the facet surface 810) [Maltezos: col. 16, line 52-53; Fig. 8 – Note: It is clear from Maltezos that one mask layer (i.e a surface portion) is deposit on each facet.  Therefore the number of surface portions are corresponds to the number of surfaces] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sivovolenko and Reinitz with Maltezos to include diffractive optical element in the system.  


Regarding claim 35, Sivovolenko meets the claim limitations as set forth in claim 34.
Sivovolenko meets the claim limitations as follow.
A method according to claim 34 (i.e. a method) [Sivovolenko: col. 1, line 6], wherein the gemstone is illuminated with an upper illumination device disposed on the opposite side of the X-Y plane as the stage (i.e. An alternative arrangement for lighting the crown facets is illustrated in FIG. 6, wherein the diamond 402 is again viewed from the top. An array of emitters 404 is located above the diamond 402) [Sivovolenko: col. 9, line 26-29; Please see Fig. 6], optionally with a chief ray forming an acute angle (i.e. A  further extension of the silhouette grading method, disclosed in U.S. Pat. No. 6,567,156, involves the use of a coherent collimated beam of laser light, directed towards a diamond at an angle of approximately 30 degrees to the horizontal. The image of an oblique laser beam as observed on the diamond facets is captured by the camera 108. The purpose of this extension to the method is to identify indentations in the stone, and especially in uncut and partly cut stones, that cannot be detected from the camera positions 108, and that are not always in view of the camera 302 in the previously described methods) [Sivovolenko: col. 3, line 17-27] to said Z-axis (i.e. While it is preferred that the rotation of the diamond be through 90°, it will be appreciated that other angles of rotation may also enable the facet 408 to be illuminated from the position of the camera so that the transverse coordinate of the rotated point may be determined. For example, if the diamond is instead rotated through 45°, it will be visible from the viewing location, although it will appear to be compressed in width by a factor equal to the square root of two, due to the effect of perspective. This known scaling effect can be taken into account when calculating the location of the point A 410, however there is a corresponding reduction in precision of the measurement, since the captured image is, in practice, of finite resolution. In this regard, it will also be appreciated that "accuracy" is a relative term, and the actual accuracy which the location of a point, e.g. A 410, can be determined is dependent upon the precision and resolution of the measuring apparatus. Accordingly, it will be understood that when reference is made in this specification to the goal of accurately determining or defining the location of a feature of a diamond, it is intended to refer to the object of locating the feature with greater accuracy than is possible using prior art methods. By determining the locations of any two or more such points on any edge in this manner, the line in three dimensional space corresponding to the edge may be accurately defined.  While the foregoing description relates to the determination of the unknown coordinate Y following determination of the X coordinate using the silhouette method, it will be appreciated that the present method may be used to determine an unknown transverse coordinate of a point located on a facet edge independently of the silhouette grading method. For example, by choosing any desired value of the Z coordinate, the corresponding transverse coordinate of an edge of a facet illuminated according to the invention may be determined) [Sivovolenko: col. 8, line 12-47].  

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sivovolenko (US Patent 7,259,839 B2), (“Sivovolenko”), in view of Reinitz et al. (US Patent 7,260,544 B1), (“Reinitz”), in view of Maltezos et al. (US Patent 8,033,136 B2), (“Maltezos”), in view of Jackson et al. (US Patent 7,812,971 B2), (“Jackson”).
Regarding claim 36, Sivovolenko meets the claim limitations as set forth in claim 35.
Sivovolenko meets the claim limitations as follow.
A method according to claim 35 (i.e. a method) [Sivovolenko: col. 1, line 6], wherein said upper illumination device (i.e. An alternative arrangement for lighting the crown facets is illustrated in FIG. 6, wherein the diamond 402 is again viewed from the top. An array of emitters 404 is located above the diamond 402) [Sivovolenko: col. 9, line 26-29; Please see Fig. 6] is movable along the Z-axis of said RCCS to change its distance from the X-Y plane and thereby obtain uniformly diffusive illumination (i.e. It is advantageous to provide for control of the lighting source in this manner, to enable a facet, e.g. 408, to be clearly illuminated regardless of its angle and orientation with respect to the camera 406. However, a fixed, uncontrolled lighting source could also be used, with the limitation that it may be less effective in illuminating some diamond facets. An arrangement having a fixed lighting source may therefore be limited in its application to diamonds having specific cuts within a defined range of facet angles) [Sivovolenko: col. 7, line 13-21].  
Sivovolenko and Reinitz do not explicitly disclose the following claim limitations (Emphasis added).
A method according to claim 35, wherein said upper illumination device is movable along the Z-axis of said RCCS to change its distance from the X-Y plane and thereby obtain uniformly diffusive illumination.  
However, in the same field of endeavor Jackson further discloses the claim limitations and the deficient claim limitations, as follows:
wherein said upper illumination device is movable along the Z-axis of said RCCS to change its distance from the X-Y plane  (i.e. Known systems conventionally employ top illumination to allow a camera to determine the peak contrast in a surface area during an auto focus sweep along an axis having a component perpendicular to the plane of the object, the Z-axis. The illumination may be created with light emitting diodes including colored light emitting diodes. Colored light emitting diodes are known to enhance the features of an object's surface because some features appear differently to a camera when using different colors for surface light. One known system analyzes small patches or tiles of pixels covering the entire video field of view (FOY). The system determines the focus Z-height, that is, the height perpendicular to the object, at which the object is in focus for each tile at the point in each tile at which the contrast is maximum for that tile. The map of the maximum contrast Z heights at all locations in the field of view describes the topology of the surface. This data can be analyzed to give the shape of a cross-section anywhere on the surface, or to provide a focus height. Another system also uses contrast information to determine the location of the maximum Z-height in a tile and find the section shape of the area of objects. This system can link to the Z-height data from several field of view data sets from a number of auto focus sweeps together to analyze the form of object surfaces larger than one field of view) [Jackson: col. 1, line 41-64] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sivovolenko, Reinitz, and Maltezos with Jackson to employ a well-known technique that moves the light source along the Z-axis.  
Therefore, the combination of Sivovolenko, Reinitz, and Maltezos with Jackson will enable the system to determine the focus Z-height [Jackson: col. 1, line 41-64].

Regarding claim 37, Sivovolenko meets the claim limitations as set forth in claim 36.
Sivovolenko meets the claim limitations as follow.
A method according to claim 36 (i.e. a method) [Sivovolenko: col. 1, line 6], wherein the gemstone is illuminated with a lower illumination device disposed on the same side of the X-Y plane as the stage ((i.e. Since the crown facets are located under the diamond, and are occluded by the pavilion and girdle when viewed from above, it is preferred to arrange for the diamond to be lit from below. One arrangement that achieves this objective is to locate light emitters of the controlled lighting source below the height of the girdle of the diamond. This is a simple solution, however it clearly requires additional light emitters for measurement of the crown facets. One particular embodiment in which light emitters are located below the girdle of the diamond is shown in FIG. 5) [Sivovolenko: col. 1, line 6; Fig. 5 – Note: Light emitters 504 in Fig. 5 are on the same side of X-Y plane]; (i.e. According to preferred  arrangements, mirrors and/or additional light emitters may be located below the diamond to illuminate lower facets. Accordingly, through the use of combinations of such arrangements, it is possible to ensure that any facet of a diamond may be illuminated, regardless of the shape or cut of the diamond) [Sivovolenko: col. 4, line 34-39]), optionally at a constant distance from said plane (i.e. Note:  It is clear from Fig. 5 that light emitters 504 are on a fixed distance from the x-y plane) [Sivovolenko: col. 1, line 6].  

   Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Philip P. Dang/Primary Examiner, Art Unit 2488